Citation Nr: 0905325	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2.  The medical evidence of record does not show that the 
Veteran's prostate cancer is related to military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in January 2005 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, 
service personnel records, and VA medical treatment records 
have been obtained.  A VA examination has not been accorded 
the veteran, because there is no evidence that the veteran 
had prostate cancer during military service.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including prostate cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

The Veteran served in the Navy, onboard the U.S.S. KITTY HAWK 
and was stationed off the coast of Vietnam.  A February 2005 
information response from the National Personnel Records 
Center stated that the "Veteran was on board ships that were 
in the official waters of Vietnam.  The personnel record does 
not contain enough information to make a definitive statement 
regarding in country service."  The record listed specific 
sets of dates that the U.S.S. KITTY HAWK was in the waters of 
Vietnam while the veteran was aboard.  However, the evidence 
of record does not show that the veteran ever set foot in 
Vietnam.  The veteran's service personnel records do not 
indicate that he was ever on leave or otherwise absent from 
the ship during any of the periods when it was in the waters 
of Vietnam.  The veteran's service medical records do not 
include any entries from Vietnam, nor any injuries or 
complaints that would indicate presence in Vietnam.  While 
the veteran stated in a December 2005 Appeal to the Board 
that he had gone ashore in Vietnam at least 2 times, in a 
January 2005 VA outpatient medical report he reported that he 
was "not sure if [he] set foot in [Vietnam]."  Service 
onboard a 'blue water' naval vessel off the coast of Vietnam 
is not sufficient to establish presumptive exposure to Agent 
Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Accordingly, the evidence of record does not show that the 
Veteran ever served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to Agent Orange.  
He is not therefore presumed under 38 U.S.C.A. § 1116(f), to 
have been exposed to herbicide agents, to include Agent 
Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of prostate cancer.

After separation from military service, a December 2005 VA 
radiation oncology note stated that adenocarcinoma of the 
prostate was diagnosed in June 2004.  The medical evidence of 
record shows that prostate cancer has been consistently 
diagnosed since June 2004.

The medical evidence of record does not show that the 
Veteran's prostate cancer is related to military service.  
The Veteran's service treatment records are negative for any 
diagnosis of prostate cancer.  While the Veteran has a 
current diagnosis of prostate cancer, there is no medical 
evidence of record that it was diagnosed prior to June 2004, 
approximately 37 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record of any kind 
that mentions a nexus between the Veteran's currently 
diagnosed prostate cancer and military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed prostate cancer is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed prostate cancer is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record that relates the 
Veteran's currently diagnosed prostate cancer to military 
service.  As such, service connection for prostate cancer is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the Veteran ever served within Vietnam as 
defined by VA for the purposes of determining presumptive 
exposure to Agent Orange and there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
prostate cancer to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


